Citation Nr: 1734667	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-04 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to increases in the (10 percent prior to May 8, 2013 and 60 percent from that date) ratings for aphonia.

2.  Entitlement to increases in the (20 percent prior to May 8, 2013 and 30 percent from that date) ratings for right hand tremor.

3.  Entitlement to increases in the (20 percent prior to May 8, 2013 and 30 percent from that date) ratings for right lower extremity weakness.

4.  Entitlement to increases in the (20 percent prior to May 8, 2013 and 30 percent from that date) ratings for left lower extremity weakness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1962 to January 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for right hand tremor, rated 20 percent; right lower extremity weakness, rated 10 percent; left lower extremity weakness, rated 10 percent; and aphonia, rated 10 percent.  Each of the ratings was effective February 2005.  In February 2012, a decision review officer assigned 20 percent ratings for right and lower extremity weakness, effective February 2005.  In July 2016, the RO assigned a 60 percent rating for aphonia; and 30 percent ratings for right hand tremor, right lower extremity weakness and left lower extremity weakness.  These ratings were all effective May 8, 2013.  


FINDING OF FACT

In a November 2016 letter, prior to the promulgation of a decision in these matters, the appellant withdrew his appeals seeking increased ratings for aphonia, right hand tremor, right lower extremity weakness and left lower extremity weakness; there is no question of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met with respect to the claims seeking increased ratings for aphonia, right hand tremor, right lower extremity weakness and left lower extremity weakness; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. §  20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, in writing or on the record during a hearing.  C.F.R. § 20.204.

In a November 2016 letter, the Veteran expressed his intent to withdraw "all issues on appeal" (that is, his appeal seeking increased ratings for aphonia, right hand tremor, right lower extremity weakness and left lower extremity weakness).  There is no allegation of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider an appeal in these matters.


ORDER

The appeal is dismissed.



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


